United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued October 5, 2020            Decided November 24, 2020

                         No. 19-7029

                TESHOME WORKAGEGNEHU,
                      APPELLANT

                             v.

 WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
          ALSO KNOWN AS WMATA, ET AL.,
                   APPELLEES



        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:18-cv-00526)



    Larry G. Ward argued the cause and filed the briefs for
appellant.

    M. Richard Coel argued the cause and filed the brief for
appellees.

   Before: ROGERS and MILLETT, Circuit Judges, and
SENTELLE, Senior Circuit Judge.
                               2
   Opinion for the Court filed by Senior Circuit Judge
SENTELLE.

     SENTELLE, Senior Circuit Judge: Workers’ compensation
statutes balance the interests of injured employees in receiving
compensation without proving fault with the interests of
employers in avoiding blockbuster damages awards.
Reflecting that balance, such laws usually prohibit tort
recovery for on-the-job injuries. Teshome Workagegnehu
seeks damages from WMATA for an assault he suffered while
working, unsatisfied with a workers’ compensation order to
which he previously stipulated. The district court held that
Workagegnehu’s assault arose out of his employment and
accordingly dismissed his suit. We agree and affirm.

   I.      BACKGROUND

    Teshome Workagegnehu and Martin Van Buren, both
WMATA employees, were in a Metro station kiosk in
Arlington, Virginia when a customer approached and asked for
help with using the SmarTrip vending machine. Van Buren
swore at and dismissed the customer. When the customer
became flustered, Workagegnehu volunteered to help since he
was going to maintain the machines anyway. Van Buren told
Workagegnehu not to touch the machines, but Workagegnehu
thought he was joking. Workagegnehu helped the customer,
performed his maintenance, and then returned to the kiosk.
Van Buren told Workagegnehu it was not his responsibility to
help customers, and a brief verbal exchange followed as to each
person’s job responsibilities.

    While the two discussed their job responsibilities, Van
Buren suddenly attacked Workagegnehu. Van Buren pinned
Workagegnehu to the ground and punched him until he was
unconscious. As Workagegnehu awoke, Van Buren said they
                                 3
should stop fighting because they would lose their jobs. But
when Workagegnehu stood to leave, Van Buren attacked him
again. Several customers and other employees saw the
incident. Police arrived and arrested Van Buren, who was later
convicted of assault. Workagegnehu sustained severe injuries
and required hospitalization.

     Faced with substantial hospital bills, Workagegnehu
sought compensation through workers’ compensation and in
district court. Workagegnehu first tried to recover through the
Virginia Workers’ Compensation Commission. Six weeks
later, Workagegnehu sued WMATA and its general manager,
Paul Wiedefelt, for assault and battery as well as intentional
infliction of emotional distress in the District Court for the
District of Columbia. 1        Thereafter, Workagegnehu and
WMATA stipulated to a workers’ compensation order in the
Virginia proceeding eight days after he filed his complaint in
the district court. Workagegnehu continued to pursue his
district court claim, despite the stipulated order. The
defendants moved to dismiss Workagegnehu’s suit for lack of
subject matter jurisdiction and failure to state a claim. The
district court concluded that it had jurisdiction to hear
Workagegnehu’s claims but granted the motion to dismiss for
failure to state a claim. In particular, the district court held that
Virginia’s       Workers’      Compensation          Act      barred
Workagegnehu’s claim because his injury arose out of his
employment. Workagegnehu appeals the dismissal for failure
to state a claim.




1
  Workagegnehu also sued Van Buren, but later stipulated to the
dismissal of the claims against him.
                                 4
    II.     DISCUSSION

    We review dismissals for failure to state a claim de novo,
accepting Workagegnehu’s factual allegations as true and
drawing all reasonable inferences in his favor. Momenian v.
Davidson, 878 F.3d 381, 387 (D.C. Cir. 2017).

     The Virginia Workers’ Compensation Act obligates
“[e]very employer and employee . . . to pay and accept
compensation for personal injury or death by accident arising
out of and in the course of the employment.” VA. CODE ANN.
§ 65.2-300(A).2 The compensation that the workers’
compensation scheme promises “exclude[s] all other rights and
remedies.” Id. § 65.2-307(A). So if Workagegnehu’s injuries
were an “accident arising out of and in the course of [his]
employment,” Virginia law bars his claims. “The Virginia
Workers’ Compensation Act applies to injuries by accident
‘arising out of and in the course of’ an individual’s
employment.” Butler v. S. States Coop., Inc., 620 S.E.2d 768,
772 (Va. 2005) (quoting VA. CODE ANN. § 65.2-300). “When
an employee sustains such an injury, the Act provides the sole
and exclusive remedy available against the employer.” Id.

     There is no dispute in this case that Workagegnehu’s
injuries arose “in the course of” his employment. The only
question is whether the incident “arose out of” his employment.
An assault constitutes an accident arising out of employment
when it is directed against the employee as an employee or
because of his employment, rather than against him personally.
Butler, 620 S.E.2d at 772. While assaults are often personal,
they are not necessarily so. If a coworker assaults a fellow
employee because of a workplace dispute about, for instance,

2
 The district court sub silentio applied Virginia law. Neither we nor
either party disputes the correctness of that application.
                                5
how the employee performed her work, or what the scope of
her responsibilities are, then injuries from that assault arise out
of employment. See id. For example, in Rucker v. Wells, 41
Va. Cir. 340 (Va. Cir. Ct. 1997), the court found that a
supervisor’s physical assault on an employee arose out of her
employment when the supervisor attacked her during a
conversation about her “negative attitude.” Id. at 340. The
assault arose out of her employment because her supervisor
“did not throw the can of soda at Rucker as part of a misguided
protest against society, or to rob Rucker, or because of some
personal, non-job-related grudge. He threw the can of soda at
her because of a series of events which were unequivocally and
exclusively related to his and Rucker’s employment.” Id. at
343. In contrast, the court in Butler held that a coworker’s
sexual assault of an employee was personal, rather than arising
out of employment, because it resulted from the coworker’s
“asserted personal attraction” and could not “fairly be traced to
her employment as a contributing proximate cause.” 620
S.E.2d at 772-73.

     Van Buren directed his assault at Workagegnehu as an
employee. Van Buren first swore at Workagegnehu because
Workagegnehu sought to help a customer and maintain ticket
machines, both aspects of his work. The assault began in a
WMATA kiosk while the two men discussed their job
responsibilities. Just as in Rucker, “their being in the same
place together, their hostile, verbal exchange, and the alleged
assault all grew out of events solely related to the work
environment.” 41 Va. Cir. at 343. Workagegnehu argues that
Butler compels a different conclusion, but that case is
distinguishable because the employee there suffered a sexual
assault that was animated by personal feelings, not workplace
matters. Butler, 620 S.E.2d at 772-73; see also Hilton v.
Martin, 654 S.E.2d 572, 574-75 (Va. 2008) (co-worker’s
application of charged defibrillator to another employee arose
                               6
out of personal motivation, not employment). The manner in
which Workagegnehu carried out his duties motivated Van
Buren’s assault—the coworker in Butler lacked a similar,
employment-based motive. See 620 S.E.2d at 772. And so the
Virginia Workers’ Compensation Act bars Workagegnehu’s
claims.

     The fact that Workagegnehu already agreed to a workers’
compensation award and stipulated that his injuries arose from
a work-related accident reinforces our conclusion.
Workagegnehu “accepted the provisions of” the Virginia
Workers’ Compensation Act, “exclud[ing] all other rights and
remedies.” VA. CODE ANN. § 65.2-307(A). The Virginia
workers’ compensation scheme provides employees with
legally guaranteed compensation in exchange for the
employer’s immunity from suit. Whalen v. Dean Steel
Erection Co., 327 S.E.2d 102, 106 (Va. 1985). It would fatally
undermine that scheme to allow plaintiffs to secure an award
from the workers’ compensation commission and then try to
get a larger one in court.

     WMATA presses us further, arguing that the exclusivity
provision in Virginia’s workers’ compensation statute deprived
the district court of subject matter jurisdiction. We disagree.
To be sure, under Virginia law the exclusivity provision
deprives Virginia courts of subject matter jurisdiction when it
applies. Jones v. Commonwealth, 591 S.E.2d 72, 76 (Va.
2004); see also Evans v. B.F. Perkins Co., 166 F.3d 642, 650
(4th Cir. 1999) (affirming dismissal for lack of subject matter
jurisdiction when Virginia’s workers’ compensation bar
applied). But “[o]nly Congress may determine a lower federal
court’s subject matter jurisdiction.” Kontrick v. Ryan, 540 U.S.
443, 452 (2004). Congress did so in the WMATA Compact,
granting concurrent original jurisdiction over claims against
WMATA to the district courts in the D.C. area. Pub. L. No.
                               7
89-774, § 81, 87 Stat. 1324, 1350 (1966). The Compact’s
provisions on liability and indemnification confirm the limited
role of state law: WMATA “shall be liable for its contracts and
for its torts . . . in accordance with the law of the applicable”
state. Id. § 81, 87 Stat. at 1350. State law is relevant to
determine the merits of Workagegnehu’s claims, but it has no
bearing on whether the district court has jurisdiction to
adjudicate Workagegnehu’s claims.

                           *   *    *

    The judgment of the district court is affirmed.